Citation Nr: 1037059	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-27 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  The propriety of the severance of service connection for loss 
of use of the right leg, for accrued benefits purposes. 

2.  Entitlement to service connection for loss of us of the left 
leg, to include as secondary to service-connected schizophrenia 
undifferentiated type, with psychophysiological musculoskeletal 
reaction superimposed on sciatic nerve stretching, for accrued 
benefits purposes.

3.  Propriety of the severance of service connection for a bowel 
and bladder disability, for accrued benefits purposes.

4.  Propriety of the severance of special monthly compensation 
(SMC) based upon the loss of use of the right leg, for accrued 
benefits purposes. 

5.  Propriety of the severance of SMC by reason of being 
housebound, for accrued benefits purposes. 

6.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to October 
1971.  The appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2005 decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) that denied the issues on 
appeal. 

The issue of entitlement to service connection for a low back 
disability, for accrued purposes, has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over that issue and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for the cause of 
the Veteran's death is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.


FINDINGS OF FACT

1.  In May 2003, the RO granted service connection for loss of 
use of the right leg and a bladder and bowel disability.  The RO 
also granted SMC based upon loss of use of the right leg and for 
a bladder and bowel disability, and granted SMC by reason of 
being housebound.

2.  At the time of the May 2003 rating decision, there was no 
competent medical evidence linking the Veteran's loss of use of 
the right leg and bladder and bowel disability to his service or 
to a service-connected disability.

3.  The grant of service connection for SMC based upon loss of 
use of the right leg, and SMC by reason of being housebound, were 
predicated on an erroneous grant of service connection for loss 
of use of the right leg and the bowel and bladder disability.

4.  The Veteran's loss of use of the left leg first manifested 
many years after his separation from service and is not related 
to his service or to any incident therein, including to any 
service-connected disability.


CONCLUSIONS OF LAW

1.  The grant of service connection for loss of use of the right 
leg was clearly and unmistakably erroneous, and severance of 
service connection was proper, for accrued benefits purposes.  38 
U.S.C.A. §§ 1131, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.103, 3.105, 3.303, 3.307, 3.309, 3.310 (2009).

2.  Loss of use of the left leg was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due to or 
the result of any service-connected disability, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  The grant of service connection for a bladder and bowel 
disability was clearly and unmistakably erroneous, and severance 
of service connection was proper, for accrued benefits purposes.  
38 U.S.C.A. §§ 1131, 5112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.103, 3.105, 3.303, 3.307, 3.309, 3.310 (2009).

4.  The grant of SMC for loss of use of the right leg and by 
reason of being housebound was clearly and unmistakably 
erroneous, and severance of benefits was proper, for accrued 
benefits purposes.  38 U.S.C.A. §§ 1131, 5112 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.103, 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Accrued Benefits

The appellant seeks accrued benefits based upon the Veteran's 
appeal of the August 2004 severance of service connection for 
loss of use of the right leg and for a bowel and bladder 
disability, denial of service connection for a left leg 
disability, special monthly compensation based upon loss of use 
of the right leg, and special monthly compensation by reason of 
being housebound.  The Veteran's appeal of the severances and the 
denial of service connection was pending at the time of his death 
in May 2005.  

Although a Veteran's claim terminates with that Veteran's death, 
a qualified survivor may carry on, to a limited extent, the 
deceased Veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121 (West 2002); Landicho v. Brown, 7 
Vet. App. 42 (1994).  While an accrued benefits claim is separate 
from the Veteran's service connection claim filed prior to death, 
the accrued benefits claim is derivative of the Veteran's claim.  
Thus, an appellant takes the Veteran's claim as it stood on the 
date of death, but within the limits established by law.  
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Periodic monetary benefits authorized under laws administered by 
the VA to which a Veteran was entitled at the time of the 
Veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due to 
the Veteran but unpaid for a period not to exceed two years prior 
to the last date of entitlement will, upon the death of the 
Veteran, be paid to the Veteran's spouse, children, or dependent 
parent.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000 
(2009).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 U.S.C. § 
5121(a) (West Supp. 2005)) repealed the two-year limit on accrued 
benefits so that a Veteran's survivor may receive the full amount 
of award for accrued benefits.  This revision applies only to 
deaths occurring on or after December 16, 2003.  As the Veteran 
died in May 2005, the revision is applicable to these claims.

In order for a claimant to be entitled to accrued benefits, the 
Veteran must have had a claim pending at the time of his death 
for such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. §§ 5101(a), 5121(a) (West 2002); 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  In this case, the 
Veteran died in May 2005.  At the time of his death, he had a 
claim pending appealing the severance of service connection for 
loss of use of the right leg and for a bowel and bladder 
disability, the denial of service connection for a left leg 
disability, special monthly compensation based upon loss of use 
of the right leg, and special monthly compensation based upon 
being housebound.  In June 2005, the appellant filed her claim 
for accrued benefits.  Thus, her claim was timely filed.  Because 
the appellant's claim is for the purpose of accrued benefits, the 
Board is prohibited from considering medical evidence received 
after the date of the Veteran's death, other than VA records that 
were constructively of record at the time of death.  38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2009).

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Service connection generally requires evidence of 
a current disability with a relationship or connection to an 
injury or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable degree 
within one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
However, the Veteran's neurological disabilities of the right and 
left legs, and his bowel and bladder disability, are not subject 
to presumptive service connection. 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show:  (1) that a current disability exists; and 
(2) that the current disability was either caused or aggravated 
by a service-connected disability.  38 C.F.R. § 3.303, 3.310 
(2009).

Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous (the 
burden of proof being upon the Government).  A change in 
diagnosis may be accepted as the basis for severance action is 
the examining physician or physicians or other proper medical 
authority certifies that, in light of all accumulated evidence, 
the diagnosis on which service connection was predicated is 
clearly erroneous.  The certification must be accompanied by a 
summary of facts, findings, and reasons supporting the 
conclusion.  38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.105(d) 
(2009).

When severance of service connection is considered warranted, a 
rating proposing severance will be prepared setting forth all 
material facts and reasons.  The claimant will be notified at his 
or her latest address of record of the contemplated action, and 
furnished detailed reasons therefore, and will be given 60 days 
for the presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is not 
received within that period, final rating action will be taken, 
and the award will be reduced or discontinued, if in order, 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(d) (2009).

In this case, a May 2003 rating decision granted service 
connection for loss of use of the right leg and for a bladder and 
bowel disability, and granted SMC for loss of use of the right 
leg and by reason of being housebound, all effective December 23, 
2002. 

A November 2003 rating decision proposed to sever service 
connection for each of those benefits, and the Veteran was 
notified of that proposed decision in December 2003 and provided 
with detailed reasons for the proposed severance.  He was 
notified that he had 60 days to submit additional evidence in 
support of his claim.  In December 2003, the Veteran disagreed 
with the proposed severance.  In May 2004, the Veteran submitted 
a physical examination by his VA physician supporting his claim.  
An August 2004 rating decision reviewed the evidence of record, 
including the additional May 2004 VA examination, and implemented 
the proposal and severed service connection for the disorders as 
well as entitlement to SMC, all effective November 1, 2004.  
Thus, the Board finds that the procedural requirements of 38 
C.F.R. § 3.105(d) have been met.

There is a three-pronged test to determine whether CUE is present 
in a prior decision:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant at 
that time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. 
Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and a rare kind of error.  It is the kind 
of error, of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); 
Russell v. Principi, 3 Vet. App. 310 (1992).

The same CUE standard that applies to a veteran's CUE challenge 
to a prior adverse determination under 38 C.F.R. § 3.105(a) is 
also applicable in the VA's severance determination under 
38 C.F.R. § 3.105(d).  Once service connection has been granted, 
38 C.F.R. § 3.105(d) provides that it may be withdrawn only after 
VA has complied with specific procedures and VA meets the high 
burden of proof.  Wilson v. West, 11 Vet. App 383 (1998); 
Baughman v. Derwinski, 1 Vet. App. 563 (1991) (§ 3.105(d) places 
at least as high a burden of proof on the VA when it seeks to 
sever service connection as § 3.105(a) places upon an appellant 
seeking to have an unfavorable previous determination 
overturned); Graves v. Brown, 6 Vet. App. 166, 170 (1994) (clear 
and unmistakable error is defined the same under § 3.105(d) as 
under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under 38 C.F.R. § 3.105(d) is not 
limited to the evidence before the RO at the time of the initial 
service connection award.  Daniels v. Gober, 10 Vet. App. 474 
(1997); Venturella v. Gober, 10 Vet. App. 340 (1997).  Because 
38 C.F.R. § 3.105(d) specifically contemplates that a change in 
diagnosis or change in law or interpretation of law may be 
accepted as a basis for severance, the regulation contemplates 
the consideration of evidence acquired after the original 
granting of service connection.  If a service connection award 
could be terminated pursuant to 38 C.F.R. §  3.105(d) only on the 
basis of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual record.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  

Loss of Use of the Right Leg

At the time of the May 2003 grant of service connection for the 
loss of use of the Veteran's right leg, the Veteran contended 
that the loss of use of his right leg was related to a car 
accident in service at which time he sustained injuries to his 
back and right hip and thigh. 

In summary of the evidence of record, a review of the service 
medical records shows that in November 1970, the Veteran was 
involved in a motor vehicle accident when his ammunition truck 
flipped over.  A few hours later, he reported pain in his lower 
left back, right thigh, and knee.  There was no bruise or 
swelling.  He was discharged for duty.  One week after the 
accident, he was hospitalized for four days.  There was a 
contusion and hematoma on the right thigh.  There was 
considerable tenderness in the posterior compartment of the right 
thigh.  X-ray examination of the pelvis and lumbar spine were 
within normal limits.   X-ray examination of the right femur was 
within normal limits.  Neurological examination was consistently 
normal.  With regard to his low back symptoms, the diagnosis was 
muscle strain. The etiology of the Veteran's back, hip, and thigh 
pain was undetermined.

In December 1970 and January 1971, the Veteran complained of 
continuing pain in his back and right thigh.  In February 1971, 
the Veteran was hospitalized for continuing back pain and right 
thigh pain.  A February 1971 myelogram showed absent root sleeve 
and flattening of the dural sac at L-5 and S-1 on the right.  
There was a prominent linear radiolucency which might have 
represented an edematous nerve root on the right.  No other 
abnormalities were noted.  The myelogram was interpreted to 
demonstrate no significant abnormalities related to the Veteran's 
right thigh and back pain.  The Veteran continued to stay on bed 
rest and completed physical therapy.  He was placed in physical 
therapy to work on mobilization exercises of the low back.  He 
performed poorly and was continuously apprehensive of performing 
any leg movement.

In March 1971, physical examination revealed a bizarre "poker 
spine" posture, in which the Veteran was lying in his wheelchair 
with his back straight and his hips and legs extended, grimacing.  
He was noted to move fairly well when distracted.  His entire 
lumbar spine was tender, though there was no evidence muscle 
spasm.  He resisted all motion of his legs.  The diagnosis was 
hysteria.

On April 1971 evaluation for transfer to the psychiatric unit, 
the Veteran stated that his back pain radiated to the posterior 
aspect of his right leg.  He required crutches to walk.  On 
physical examination, the Veteran would not cooperate and had 
questionable weakness of the right foot.  Deep tendon reflexes 
were active and equal.  Sensory examination showed some sensory 
loss of the lateral aspect of the right foot, though that finding 
was indefinite.  He had positive straight leg raising on the 
right side and pain at 30 degrees and 45 degrees on the left 
side.  Examination of the low back demonstrated a minimal amount 
of paraspinous muscle spasm.  X-ray examination of the spine was 
within normal limits.  Laboratory studies were also within normal 
limits.  The diagnosis was lumbosacral strain and 
psychophysiological musculoskeletal reaction.  

On April 1971 medical board examination, the Veteran reported 
pain in the posterior aspect of his right leg.  He required 
crutches to walk.  He stated that he did not want to use his 
crutches, but attempts to walk without them failed.  His physical 
therapy was discontinued because the therapist felt the Veteran 
was receiving no benefit from the process.  Because he was not 
responding to treatment, the Veteran was recommended for medical 
discharge.  The diagnosis was psychophysiological musculoskeletal 
reaction, chronic, moderate, manifested by lower back and leg 
pains with marked limping and impairment of locomotion.  

A February 1972 rating decision granted service connection for 
psychophysiological musculoskeletal reaction manifested by lower 
back and leg pains. 

On November 1972 VA neurological examination, the examiner was 
asked to differentiate between possible right leg sciatic 
neuropathy related to the Veteran's service accident and a 
psychophysiological reaction.  The examiner noted that the 
Veteran had been hospitalized for schizophrenia that previous 
July, and that at the time of his hospitalization, the Veteran 
was treated for right leg pain that was considered to be a 
residual of the right sciatic nerve stretching that occurred 
after in-service accident.  However, because the Veteran was so 
difficult to examine, displaying extreme unreliability, the 
examiner felt that he could not make a definite conclusion.

A November 1972 rating decision changed the classification of the 
Veteran's service-connected condition to schizophrenia, 
undifferentiated.

On March 1974 VA neurological examination, the Veteran reported 
severe low back pain, difficult gait, pain in the right leg, 
gastrointestinal discomfort, and nausea and vomiting.  He was 
under treatment for anxiety reaction and schizophrenia.  Physical 
examination revealed normal deep tendon reflexes.  Active and 
passive motion was present.  He had difficulty walking and used 
crutches.  The diagnosis was low back pain.  

On October 1975 VA examination for the purposes of determining 
the Veteran's employability, the Veteran was noted to limp on his 
right side.  

On November 1978 VA psychiatric examination, the Veteran was 
noted to present to the appointment using crutches.  He stated 
that he had used crutches since the in-service accident.  

In April 1981, the Veteran was assigned a 100 percent disability 
rating to reflect the severity of his schizophrenia.  His mental 
disability was amended to read as schizophrenia, undifferentiated 
type with psychophysiological musculoskeletal reaction 
superimposed on sciatic nerve stretching.  

On October 1984 VA psychiatric examination, it was noted that the 
Veteran had been diagnosed with diabetes mellitus and had a 
history of trauma to his legs.  He continued to walk with 
crutches.  

VA treatment records beginning in August 1989 show that at that 
time, the Veteran reported numbness in his right leg and low back 
pain.  He had a history of diabetes mellitus for ten years.  In 
June 1993, the Veteran was prescribed a TENS unit that helped him 
tolerate his back pain.  A July 1996 MRI of the lumbar spine 
showed degenerative dehydration involving L5-S1 without evidence 
of posterior bulge or disc herniation.  

On August 1996 VA neurological examination, the Veteran reported 
that at the time of the in-service accident, his right thigh had 
been trapped by the car door.  He reported that he could not 
straighten his right leg at first but that physical therapy had 
helped him recover partially.  He reported that he had pain and a 
tendency to fall over.  He was wearing a long leg brace and used 
crutches.  He presented to the examination in a wheel chair.  He 
was able to get up and walk a few steps with the aid of his cane 
and holding on to furniture.  Physical examination revealed 
atrophy of the right thigh and leg.  There was weakness of the 
right lower extremity, though he gave poor effort due to pain.  
Sensory examination demonstrated decreased pinprick sensation on 
the external aspect of lower thigh.  Deep tendon reflexes showed 
absent ankle jerks, bilaterally.  The assessment was residuals, 
right sciatic nerve stretching by evidence in the claims folder.  

In September 1999, the Veteran was involved in a second motor 
vehicle accident.  A September 1999 nerve conduction study found 
a normal study of the lower extremities, but showed dinervation 
potentials at C5-C7 nerve roots.  An October 1999 lumbar CT scan 
evidenced a small disc herniation at L5-S1 and potential disc 
herniations at C4-5, C5-6, and C6-7.  

VA treatment records show that in March 2000, the Veteran was 
treated for peripheral neuropathy.  On September 2001 
examination, the Veteran reported that he had fallen due to 
numbness in his feet.  MRI examination of the lumbar spine 
revealed mild degenerative changes and minimal bulging annulus at 
L5-S1.  His diagnoses included diabetes mellitus, high blood 
pressure, and diabetic neuropathy.  

On February 2003 VA examination, motor examination revealed foot 
drop in the right lower extremity with weakness and positive 
straight leg raising on the left side.  There was marked atrophy 
on the right.  Sensory examination was decreased.  After 
physically examining the Veteran and reviewing the claims file, 
the examiner diagnosed the Veteran with diabetic polyneuropathy, 
distal, sensorimotor, in the lower extremities confirmed by 
electrodiagnosis, with concurrent L5-S1 radiculopathy related to 
the sciatic nerve stretching by history secondary to lumbar disc 
disease and foraminal stenosis.  The Veteran was also diagnosed 
with cervical spondylosis and disc disease with cord compression 
that was concurrent with the aggravating neurologic deficit of 
his first diagnosis.  The examiner concluded that the Veteran 
suffered from loss of use of the right leg that was aggravated by 
his cervical spine disability, right knee effusion, and 
chondromalacia.  

Based upon the examiner's opinion, in May 2003, the RO granted 
service connection for loss of use of the right leg, finding that 
the February 2003 VA examiner had concluded it was as likely as 
not that the condition was secondary to the service-connected 
schizophrenia undifferentiated type with psychophysiological 
musculoskeletal reaction superimposed on sciatic nerve 
stretching.

In July 2003, the RO requested a VA examination to determine 
whether the Veteran's loss of use of the left leg was related to 
his service or to a service connected disability.  

On July 2003 VA examination, the February 2003 VA examiner 
conducted a second VA examination, at which time the Veteran's 
condition had worsened so that he displayed decreased motor 
function of the lower extremities and sensory examination showed 
a complete loss of sense.  The diagnosis was severe diabetic 
polyneuropathy, distal sensory motor in the lower extremities 
concurrent with L5-S1 radiculopthy.  The etiology of the 
Veteran's loss of use of the right leg was determined to be 
primarily related to diabetic neuropathy and not related to the 
Veteran's schizophrenia or psychophysiological, musculoskeletal 
reaction related to the in-service injury.

On September 2003 VA examination, the same VA examiner once again 
reviewed the claims file, this time in detail, in order to better 
clarify the etiology of the Veteran's lower extremity disability.  
The examiner thoroughly examined the claims folder and determined 
that the Veteran's current right leg disability was not related 
to his service, or to his service-connected neuropsychological 
disorder.  In so determining, the examiner found it to be 
significant that following the in-service accident, X-ray 
examination of the lumbar region was negative, lumbar myelogram 
did not show evidence of an abnormality such as a herniated disc, 
and that despite some neurological deficit on the right side on 
testing, the ultimate diagnosis was instead hysteria rather than 
a neurological disability.  The examiner noted that in the year 
following service, neurological examination showed normal deep 
tendon reflexes.  The Veteran also had normal reflexes in 1973.  
The examiner found it to be significant that the Veteran was 
diagnosed with diabetes as early as 1980, and that he primarily 
complained of leg cramps and electric current sensation in his 
lower legs beginning in 1992.  The examiner gave less weight to 
the August 1996 VA examiner's opinion that the Veteran's 
condition was related to sciatic nerve stretching because no 
records were available to that examiner to review at that time.  
The examiner further reviewed the MRI and X-ray examinations 
conducted throughout the 1990s and 2000s.  The examiner 
determined that although it was clear that the Veteran incurred a 
sciatic nerve stretching injury in service, the residual 
disability was no more than sequela by way of stretching of the 
nerve and, when combined with the psychophysiological overlay, 
lead to the Veteran's service-connected schizophrenia.  The 
examiner explained that nerve injuries of the kind that the 
Veteran suffered were of the sort where the axon remained intact, 
and therefore the residuals did not become progressively worse 
but were instead reversible and remained static after the injury, 
causing neuropathic pain.  By contrast, the symptoms that the 
Veteran displayed beginning in around 1989, and including absent 
ankle jerks, leg cramps, and frequent falls, were early symptoms 
of polyneuropathy of diabetic origin that became progressively 
worse and lead to the loss of use of his lower extremities and 
bowel and bladder incontinence.  The Veteran's neurological 
symptoms were determined to have also been aggravated by his 
later cervical spine disability which caused cervical cord 
compression.  The examiner felt that the long period of time 
between when the Veteran suffered the in-service injury and when 
his right leg manifestations began to take shape and worsen was 
strong evidence that the loss of use of his right leg was 
unrelated to service and was instead related to complications 
from his diabetes and cervical spine injury.  

In May 2004, the Veteran's VA physician examined the Veteran and 
stated that it was probable that the stretch injury the Veteran 
sustained in service caused further subdivision of the nerve root 
such as the sciatic nerve and peroneal nerve.  The VA physician 
felt that because the Veteran had normal functioning of his right 
leg prior to the accident, and within three weeks after the 
accident experienced sudden loss of function, suggested an 
undiagnosed compartment syndrome, though that theory could only 
be put forward with clinical suspicion absent such findings at 
the time of the injury.  

At his March 2005 hearing before a Decision Review Officer, the 
Veteran brought as a witness the same VA physician, who further 
stated that he had reviewed the Veteran's claims folder and felt 
that the February 1971 myelogram had shown damage to the sciatic 
nerve causing the current loss of use of the right leg.  The 
physician explained that he suspected that the in-service stretch 
injury affected the Veteran's sciatic nerve high up on the leg 
and spread to the rest of the leg as the nerves branched into the 
muscles.  The physician stated that the Veteran had relayed to 
him that in service, his right pant leg had to be cut because of 
swelling, which sounded to him like compartment syndrome 
affecting each nerve in the thigh muscle and lower leg, and 
causing damage to the main nerve root.  The physician stated that 
admittedly there was no clinical evidence that such a phenomena 
occurred, either on MRI or X-ray, but that such a theory could be 
inferred.  The examiner stated that because of the severity of 
the stretch injury and residual pain, the Veteran had already 
lost use of his right leg prior to his diagnosis of diabetic 
neuropathy

In this case, the Board finds that in July 2003 and September 
2003, the February 2003 examiner clarified his opinion that the 
Veteran's right leg disability was not related to his service or 
to his service-connected disability, and was rather related to 
his diabetic neuropathy and cervical spine disability, the 
severance of  service connection for a right leg disability was 
proper.  It appears that service connection was granted based 
upon a misunderstanding of the examiner's opinion, which was 
difficult to interpret, and was later clarified to demonstrate 
that the examiner in fact did not find a relationship between the 
Veteran's right leg disability and his service.  Further, when 
severing service connection, the RO considered the May 2004 VA 
physician's opinion in determining that severance was warranted.  
In that regard, the Board finds no error in the RO's 
determination that severance was warranted, as the May 2004 VA 
physician admittedly could not find objective medical evidence to 
support his conclusion that the Veteran suffered from a 
substantial nerve injury following the accident to support a 
relationship between the injury and the current loss of use of 
the right leg.  The physician stated that despite the lack of 
evidence of a diffuse neurological injury at the time of the in-
service hospitalization, it was possible that the condition had 
gone undiagnosed.  However, the law is clear that a finding of 
service connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102 (2007); Bloom v. West, 12 
Vet. App. 185 (1999) (treating physician's opinion that veteran's 
time as a prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicates that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of a claimed disorder or any such 
relationship).

Although the VA physician interpreted the 1971 myelogram to 
demonstrate a sciatic injury severe enough to lead to loss of use 
of the right leg, the remainder of the service medical records 
consistently interpreted the myelogram as normal and not 
demonstrative of a residual disability other than pain.  The 
September 2003 VA examiner agreed with that assessment, and noted 
that although it was documented that the Veteran did suffer a 
residual stretch injury, there was no evidence of a herniated 
disc or other abnormality that would have caused a residual 
disability leading to loss of use of the right leg.  To that 
extent, the September 2003 VA examiner also found it to be 
significant that following service, the Veteran continued to 
display normal deep tendon reflexes throughout the 1970's and did 
not begin to experience the symptoms of numbness, sensory loss, 
and weakness associated with the loss of use of his right leg 
until many years later.  To that extent, the May 2004 VA 
physician, in determining that the Veteran experienced loss of 
use of his right leg within three weeks following the in-service 
injury, neglected to explain the apparent continued use of the 
right leg and adequate neurological findings throughout the 
1970's and 1980's.  Although the Veteran used crutches ever since 
the injury, there are no findings that he suffered from loss of 
use of his right leg until 2003 or that his crutches were 
necessary for his condition.  Also, although swelling and 
hematoma of the right thigh are documented in the service medical 
records, the records do not demonstrate swelling as severe as the 
physician stated at the March 2005 hearing, creating a 
questionable basis for the physician's conclusion.  The May 2004 
physician also did not provide any rationale to explain how the 
etiology of the Veteran's right leg disability differed from his 
other claimed disabilities, that of loss of use of the left leg 
and neurogenic bladder and bowel incontinence, whereas as the 
September 2003 VA examiner explained that those disabilities all 
necessarily stemmed from the diabetic process.  Finally, with 
regard to the August 1996 VA examination, as the September 2003 
VA examiner pointed out, the August 1996 VA examiner did not 
review the claims file in rendering his opinion that the 
Veteran's disability was related to the in-service stretch 
injury, lessening the probative value of that opinion. 

Based on the above, the Board is compelled to conclude that the 
severance of service connection for loss of use of the right leg 
was proper.  The grant of service connection for loss of use of 
the right leg was based upon VA examination that was difficult to 
interpret, but was later clarified to mean that there was no 
relationship between the claimed disability and service or a 
service-connected disability.  The grant of service connection 
was based solely on the February 2003 VA examination, and that 
examination has since been clarified to demonstrate an 
undebatable error in understanding the facts of the case.  
Furthermore, the evidence of record does not otherwise support 
the Veteran's claim for service connection for loss of us of the 
right leg and the preponderance of that evidence is, in fact, 
against a finding that the loss of use of the right leg was due 
to service, any event in service, or to a service-connected 
disability.  Therefore, the Board finds that severance of service 
connection was proper because the grant of service connection was 
clearly and unmistakably erroneous because it was based on a 
misinterpretation of a medical report that was later clarified by 
the examining physician.  Accordingly, the claim must be denied. 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 50 (1990).

Loss of Use of the Left Leg

The Veteran contends that the loss of use of his left leg is 
related to a car accident in service at which time he sustained 
injuries to his back and right hip and thigh.  

Service medical records show that on January 1970 pre-induction 
examination, no abnormalities of the back or legs were noted or 
diagnosed.  In November 1970, the Veteran was involved in a motor 
vehicle accident when his ammunition truck flipped over.  
However, although the service medical records show complaints of 
an inability to walk without the use of crutches or the wall for 
support following the accident, they do not show complaints of 
pain or findings of any abnormality of the left leg.  On April 
1971 medical board examination, no diagnosis of a left leg 
condition was provided.  The Board therefore finds that the 
weight of the evidence demonstrates that chronicity in service is 
not established in this case.  38 C.F.R. § 3.303(b) (2009).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection of loss of use of the left 
leg.  38 C.F.R. § 3.303(b) (2009).

Post-service treatment records show that in March 1974, motor and 
sensory examination was normal for active and passive movement of 
the left leg.  Deep tendon reflexes were normal bilaterally.  

On November 1978 VA psychiatric examination, the Veteran 
presented to the appointment using crutches.  He stated that he 
had used crutches since the in-service accident.  

The next post-service treatment records to show left leg pain or 
problems are dated in August 1989, when the Veteran complained of 
radiating pain primarily in his right lower extremity, with some 
knotting in his left hip.  In September 1992, he complained of a 
current like sensation in his left leg.  He was completing 
physical therapy for leg and back pain.  

On August 1996 VA examination, the Veteran presented for the 
examination with a bandage on his left knee.  Deep tendon 
reflexes were absent, bilaterally.  

VA treatment records show that in March 2000, the Veteran was 
treated for peripheral neuropathy.  On September 2001 
examination, the Veteran reported that he had fallen due to 
numbness in his feet.  MRI examination of the lumbar spine 
revealed mind degenerative changes and minimal bulging annulus at 
L5-S1.  His diagnoses included diabetes mellitus, high blood 
pressure, and diabetic neuropathy.  

On February 2003 VA examination, the Veteran reported that since 
the in-service accident, he had chronic pain radiating to his 
bilateral lower extremities, with accompanying numbness and 
weakness.  He was wheel chair bound and had a brace on his left 
leg.  Physical examination showed positive straight leg raising 
on the left side.  Sensory examination showed loss of vibration 
sense after eight seconds on the left side.  Deep tendon reflexes 
were absent in the left leg.  After physically examining the 
Veteran and reviewing the claims file, the examiner diagnosed the 
Veteran with diabetic polyneuropathy, distal, sensorimotor, in 
the lower extremities confirmed by electrodiagnosis, with 
concurrent L5-S1 radiculopathy related to the sciatic nerve 
stretching by history secondary to lumbar disc disease and 
foraminal stenosis.  The Veteran was also diagnosed with cervical 
spondylosis and disc disease with cord compression that was 
concurrent with the aggravating neurologic deficit of his first 
diagnosis.  

On July 2003 VA examination, the Veteran demonstrated further 
loss of use of the left leg.  He required a wheelchair at all 
times and assistance when transferring to another surface.  There 
was marked atrophy in the lower extremities and complete loss of 
vibratory sense in the lower extremities.  After physically 
examining the Veteran and reviewing the claims file, the examiner 
felt that the Veteran suffered from loss of use of both lower 
extremities.  The etiology was determined to be primarily related 
to diabetic neuropathy and not related to the Veteran's service-
connected neuropsychiatric disorder.

On September 2003 VA examination, after physically examining the 
Veteran and reviewing the claims file, the same VA examiner who 
had conducted the July 2003 VA examination concluded that the 
Veteran's right and left leg disabilities were related to his 
diabetic neuropathy and complicating cervical spine disability, 
and were unrelated to his service or the sciatic neuropaxia, or 
nerve pain from damage, that was related to the in-service 
stretch injury.  

VA treatment records dated until March 2005 show continued loss 
of sensation and use of the left lower extremity.  However, those 
records do not reflect an opinion as to the etiology of the 
Veteran's loss of use of the left lower extremity. 

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
Board finds that the preponderance of the evidence is against 
finding a nexus between the Veteran's loss of use of the left leg 
and military service, or to any service-connected disability.  
Service connection for loss of use of the left leg is therefore 
not warranted for accrued benefits purposes. 

The Veteran and appellant attributed his loss of use of the left 
leg to his period of active service, or to his service-connected 
schizophrenia undifferentiated type with psychophysiological 
musculoskeletal reaction superimposed on sciatic nerve 
stretching.  However, as laypersons, they are not competent to 
give a medical opinion on causation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on matters 
requiring medical knowledge).

The weight of the credible evidence shows that the Veteran's loss 
of use of the left leg first manifested many years after service 
and is not related to his active service, to any incident 
therein, or to any service-connected disability.  Specifically, 
the preponderance of the evidence weighs against a finding that 
the Veteran's loss of use of the left leg is proximately due to, 
the result of, or aggravated by his service-connected 
schizophrenia undifferentiated type with psychophysiological 
musculoskeletal reaction superimposed on sciatic nerve 
stretching.  As the preponderance of the evidence is against the 
Veteran's claim for service connection for loss of use of the 
left leg, for accrued purposes, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




Bladder and Bowel Disability

The Board find that severance of service connection for a bladder 
and bowel disability was proper for similar reasons as to why the 
Board finds severance of service connection for loss of use of 
the right leg was proper.

On February 2003 VA examination, after physically examining the 
Veteran and reviewing the claims file, the examiner determined 
that the Veteran's bowel and bladder incontinence were secondary 
loss of use of the lower extremities secondary to diabetic 
neuropathy and to his nonservice-connected cervical spine 
disability, rather than to his service or service-connected 
schizophrenia undifferentiated type with psychophysiological 
musculoskeletal reaction superimposed on sciatic nerve 
stretching.  

On September 2003 VA examination, the same VA examiner, after 
reviewing the claims file and conducting physical examination of 
the Veteran, stated again that the Veteran suffered from diabetic 
polyneuropathy that lead to the loss of use of his lower 
extremities and then to his bladder and bowel incontinence.  

In May 2003, the RO granted service connection for a bladder and 
bowel disability based upon the February 2003 VA examiner's 
opinion.  However, the interpretation of the opinion was in 
error, as was later clarified by the examiner in September 2003.  
Accordingly, because it has been determined that the Veteran's 
loss of use of the right leg was not related to the Veteran's 
service, and was instead related to complications of diabetes and 
a cervical spine disability, and the bladder and bowel 
incontinence stems from the same etiology as the loss of use of 
the right leg, absent evidence to the contrary, severance of 
service connection for a bladder and bowel disability was proper.  
Because the grant of service connection was based on clear and 
unmistakable error, the Board finds that claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

SMC 

Although in May 2003, the RO granted SMC for loss of use of the 
right leg and by reason of being housebound, because there was 
CUE in the grant of service connection for loss of use of the 
right leg and for the bowel and bladder disability, there is no 
legal basis for a grant of SMC.  Because the grant of service 
connection for loss of use of the leg or bowel and bladder 
disability was clearly and unmistakably erroneous, the grants of 
SMC based on those grants of service-connection were also clearly 
and unmistakably erroneous.

Accordingly, the appellant's claim for restoration of entitlement 
to SMC for accrued benefits purposes must be denied, due to the 
absence of legal merit or lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Service connection for 
those disabilities upon which the grants of SMC were made has 
been severed.  Therefore, the claim for restoration of SMC for 
accrued benefits purposes is denied.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in June 2005and a rating 
decision in October 2005.  Those documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities of 
the parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.



ORDER

Severance of service connection of loss of use of the right leg 
was proper, for accrued benefits purposes. 

Service connection for loss of use of the left leg, for accrued 
benefits purposes, is denied. 

Severance of service connection for a bladder and bowel 
disability was proper, for accrued benefits purposes. 

Severance of SMC based upon loss of use of the right leg was 
proper, for accrued benefits purposes. 

Severance of SMC by reason of being housebound was proper, for 
accrued benefits purposes. 



REMAND

Additional development is necessary prior to further disposition 
of the claim for the cause of the Veteran's death. 

First, the Veteran's death certificate states that he died on May 
[redacted], 2005.  The primary cause of death was stated as glioblastoma 
multiforme, with a secondary cause of a spinal cord condition.  
However, the VA treatment records in the claims file are dated 
only until May [redacted], 2005, and do not include a terminal hospital 
summary or any other records related to the cause of the 
Veteran's death, including the hospice records.  Therefore, 
because it possible that further treatment records are available, 
and those treatment records may be useful in deciding the 
appellant's claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Next, the appellant contends that the Veteran's service-connected 
disability, schizophrenia undifferentiated type, with 
psychophysiological musculoskeletal reaction superimposed on 
sciatic nerve stretching, caused or contributed to the Veteran's 
death.  Because a VA examiner has not yet reviewed the claims 
file with regard to the appellant's assertion, it remains unclear 
to the Board whether the Veteran's death was caused by his 
service-connected disability.  Therefore a VA examination is 
necessary in order to fairly decide the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file 
records from the San Juan VA medical center 
dated in May 2005, relating to the cause of 
the Veteran's death, including the terminal 
hospital summary or related hospice records.  

2.  Then, schedule a VA examiner to review 
the Veteran's file and determine whether 
there was any relationship between the cause 
of the Veteran's death and his service-
connected schizophrenia undifferentiated 
type, with psychophysiological 
musculoskeletal reaction superimposed on 
sciatic nerve stretching.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that the Veteran's 
glioblastoma multiforme, with a secondary 
cause of death listed as a spinal cord 
condition, was etiologically related to or 
aggravated by his service-connected 
disability.  The rationale for all opinions 
expressed should be provided.  The examiner 
should review the claims folder the 
examination report should note that review. 

3.  Then, readjudicate the claim for service 
connection for the cause of the Veteran's 
death.  If the decision remains adverse to 
the appellant, issue a supplemental statement 
of the case and allow the appropriate time 
for response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


